Citation Nr: 1618562	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease and diabetes mellitus, type II.  

2.  Entitlement to service connection for obstructive sleep apnea.

REPRESENTATION

Appellant represented by:  John R. Worman 

ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963 and from November 1963 to December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2013 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.     

In January 2015, this case was remanded by the Board for further development.  

The Veteran was previously represented in this appeal by a private attorney, as reflected in a March 2013 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  However, in a letter received in May 2015, prior to certification of the case and transfer of the record to the Board, the Veteran's representative informed VA that he was withdrawing from the case.  The letter indicates that the Veteran was informed of the withdrawal.  The previous representative's withdrawal meets the requirements of 38 C.F.R. § 14.631(c) (2015).  Therefore, the Board recognizes the previous representative's withdrawal.  As there is no indication that the Veteran has appointed new representation or that he has an interest in doing so, he is considered unrepresented in these matters.

The Board observes that in April 2015, the RO denied service connection for depression.  There is no indication in the record that a notice of disagreement has been filed as to this decision.  Therefore, this issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the pendency of the claim for service connection for hypertension, the Veteran perfected an appeal for service connection for obstructive sleep apnea.  In his November 2015 substantive appeal as to sleep apnea, the Veteran requested a videoconference hearing.  However, the record does not reflect that the Veteran has been afforded the opportunity to present testimony before the Board on this issue.  Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony as to the sleep apnea issue at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal. 

Furthermore, with respect to the issue of entitlement to service connection for hypertension, when resolving reasonable doubt in the Veteran's favor, the Board will afford the Veteran with an opportunity to testify regarding all issues herein on appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, this case must be remanded to afford the Veteran the requested video conference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Provide the Veteran with the required advance written notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

2.  Obtain all outstanding VA treatment records from the VA medical center in San Diego, California, and from any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




